DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Amendment filed on December 16, 2020, has been received and entered.





Claim Disposition

3.	 Claims 1-17 and 23 are cancelled.  Claims 18-22 and 24-56 are pending. Claims 18-22 and 42-56 are under examination. Claims 24-41 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.

4.	This application is in condition for allowance except for the following formal matters: Applicant has not cancelled the non-elected claims (claims 24-41) and said claims are not in the same scope as the examined claim.




5.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’rPat. 1935). A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.





Conclusion

6.	 Claims 18-22 and 42-56 are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652